Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about September 2, 1999, which granted petitioner’s application pursuant to Insurance Law § 5208 (b) for leave to file with respondent MVAIC a late affidavit claiming injuries sustained while a passenger in an uninsured taxi cab, unanimously affirmed, with costs.
The application was properly granted upon a showing that it was made within 31 days after a diligent investigation revealed that the police accident report contained false information with respect to the identification of the taxi in question. Concur— Rosenberger, J. P., Tom, Mazzarelli, Ellerin and Wallach, JJ.